      Case: 1:18-cv-02730-JRA Doc #: 26 Filed: 10/03/19 1 of 2. PageID #: 125



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

MARGERITA NOLAND-MOORE                           )   CASE NO. 1:18-cv-02730
                                                 )
                                                 )   JUDGE ADAMS
                Plaintiff,                       )
      v.                                         )   DEFENDANT’S STATUS REPORT
                                                 )
CITY OF CLEVELAND                                )
                                                 )
                                                 )
                Defendant.                       )
                                                 )



          Pursuant to the Court’s Order of September 25, 2019, Defendant City of Cleveland

(“Cleveland”) offers the following status report in anticipation of the October 10, 2019

conference. Defendant has provided Plaintiff with substantial data regarding its payment of shift

differential and longevity pay to Cleveland employees. The parties subsequently engaged in a

private mediation. Although this matter was not resolved at that mediation, the parties have

continued to engage in settlement discussions and continue to make progress towards resolving

this case. Although the parties anticipate a resolution, if the case does not resolve, the parties

will submit proposed case management dates prior to the CMC through an updated planning

report.

                                             Respectfully submitted,

                                             ZASHIN & RICH CO., L.P.A.

                                             s/ Lauren M. Drabic
                                             Jon M. Dileno (0040836)
                                             jmd@zrlaw.com
                                             Ami J. Patel (0078201)
                                             ajp@zrlaw.com
                                             Lauren M. Drabic (0097448)
                                             lmd@zrlaw.com
      Case: 1:18-cv-02730-JRA Doc #: 26 Filed: 10/03/19 2 of 2. PageID #: 126



                                               950 Main Avenue, 4th Floor
                                               Cleveland, OH 44113
                                               T: 216/696-4441
                                               F: 216/696-1618

                                               Attorneys for Defendant



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed electronically.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt.




                                               s/ Lauren M. Drabic
                                               Lauren M. Drabic (0097448)

                                               One of the attorneys for Defendant




                                                  2
